Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 1 of 37 PageID# 713

                                                                                             received
                                                                                             mailroom


                          IN THE UNITED STATES DISTRICT COURT
                                                                                                  2 4 ?n^.i
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Alexandria Division
                                                                                      CLERK. I'




  Mitchell Appcr,pro se
 Sukkat Shalom 1/15
  Jerusalem, 943051
  Israel
 rnapper@,pobox.coiTi
 (+972) 58-659-7088




  Stephen Thaler, an individual                      Case No. 1 :20-cv-00903


                      Plaintiff,
                                                     Hearing Date: 3/29/2021
                                                     Time: TOiOO a.m.
  V.

                                                    [AMICUS CURIAE MEMORANDUM
  Andrei lANCU, in his official capacity as          OPPOSING MOTION FOR SUMMARY
                                                     JUDGMENT!
  Under Secretary of Commerce for Intellectual
  Property and Director of the United States
  Patent and Trademark Office, and United
  States Patent and Trademark Office


                   Defendant.




                                                           Dated this 23"' day of February, 2021

                                                                    /s/ Mitch Apper

                                                                      Mitchell Appcr,pro se




                            THE FOLLY OF ARTIFICIAL INTELLIGENCE AS INVENTOR                            1
   AMICUS CURIAE MEMORANDUM OPPOSING MOTION FOR SUMMARY JUIXiMENT - 1:20-CV-00903
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 2 of 37 PageID# 714
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 3 of 37 PageID# 715
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 4 of 37 PageID# 716
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 5 of 37 PageID# 717
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 6 of 37 PageID# 718
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 7 of 37 PageID# 719
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 8 of 37 PageID# 720
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 9 of 37 PageID# 721
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 10 of 37 PageID# 722
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 11 of 37 PageID# 723
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 12 of 37 PageID# 724
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 13 of 37 PageID# 725
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 14 of 37 PageID# 726
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 15 of 37 PageID# 727
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 16 of 37 PageID# 728
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 17 of 37 PageID# 729
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 18 of 37 PageID# 730
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 19 of 37 PageID# 731
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 20 of 37 PageID# 732
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 21 of 37 PageID# 733
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 22 of 37 PageID# 734
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 23 of 37 PageID# 735
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 24 of 37 PageID# 736
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 25 of 37 PageID# 737
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 26 of 37 PageID# 738
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 27 of 37 PageID# 739
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 28 of 37 PageID# 740
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 29 of 37 PageID# 741
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 30 of 37 PageID# 742
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 31 of 37 PageID# 743
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 32 of 37 PageID# 744
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 33 of 37 PageID# 745
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 34 of 37 PageID# 746
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 35 of 37 PageID# 747
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 36 of 37 PageID# 748
Case 1:20-cv-00903-LMB-TCB Document 27-1 Filed 02/24/21 Page 37 of 37 PageID# 749
